McLennan, P. J.:
The material facts are not in dispute, are correctly found by the trial justice, and upon such facts it would seem clear that the judgment is right and should be affirmed. The village of Yorkville is located in the town -of Whitesboro, county of Oneida. It was organized in 1902 and a portion of the premises of the relators is located within the boundaries of said village. The premises consist of about twenty-three acres, were used as one farm, and the farm buildings were located outside of the village and such buildings were occupied by the owners, the relators. The defendants assumed 'to assess that portion of the farm lying within the village for village purposes. The relators appeared upon grievance day, made objection to the assessment and insisted then, as now, that none of the premises were assessable in the village of Yorkville, because the portion within its boundary was a part of one farm, the buildings of which were located outside of said village.
The statute which was in force at the time and under which exemption from taxation is claimed was as follows: “ If a farm or lot is divided by a line between two or more tax districts and the owner resides thereon, it shall be assessed to him in the district in which he resides.” (Tax Law [Laws of 1896, chap. 908], § 10, as amd. by Laws of 1902, chap. 200.)
The contention of the appellants is that the village of Yorkville is not. a tax district, as defined by subdivision 1' of section 2 of the Tax Law, which provides as follows: “ Tax district ’ as used in this chapter means a political subdivision of the State having a board of assessors authorized to assess property therein for State and county taxes.” Of course, it is clear that while the village is a political subdivision, of the State and has a board of assessors, such assessors are not authorized to assess property therein for State and county taxes. They may only assess for village purposes.
*118It would seem to me unnecessary to follow the course of' legislation as enacted by the many statutes to which attention is called in the respective briefs of counsel, except perhaps átteñtion should be called to section 104 of the Village Law (Laws of 1897, chap. 414),' which provides : “ The assessors of a village shall, on Or before the first Tuesday of June, if a'village of the first.or second class, and oh or before the first" Tuesday of May, i.f a village of the third or fourth class, prepare an assessment-roll of the persons and property-taxable within the village in the same manner and form as is required by law for the preparation of a town assessment-roll.”
. So far as we can discover the above is the only provision as to the manner and form of assessment to be made by the village assess^ors. The Tax Law defines with particularity how assessments shall be-made by town assessors. The-form of the. assessment .ipil is explicitly given by section 21 of that statute (as amd. by Laws of 1899, chap. 712 and Laws of 1901* chap. 159).- And the assessors of villages are directed by section 104 of the Village Law to follqw the manner and form required in the preparation of .a town assessment roll. And, as we have seen, by the provision of section 10 of the Tax Law (as amd. supra), town assessors aré required to assess property such as that in question in the town where the farm residence is located and occupied, and to assess such a farm in entirety* although a part of the farm is within the district and a part outside.
It seems to me that the Case of People ex rel. Vanderveer v. Wilson (125 N. Y. 368), cited by respondents’ counsel, is decisive, of this case. In that case the relator’s farm was located part in the city of Brooklyn and a portion in the towns of. Flatlands and Flatbush, but the dwelling house and farm buildings w'ere located in the. city-of Brooklyn. It was held that the whole farm, including the portion in both towns, was assessable for all purposes in the city of Brooklyn. This case, although presenting the converse of the proposition* must be controlled by the principle there laid down. Applying the law. Of that case to the case at bar, if the farm buildings- of the relators'had been located in the city of Utica and it adjoined said city, the whole farm would be assessable invthe city of Utica, not only- for city and-county purposes,-but for all municipal purposes a's well. It would hardly be claimed that it was also to be.assessable for municipal purposes in -the village of'Torkville. To the same effect is Tebo v., City *119of Brooklyn (134 N. Y. 341). As was said by Mr. Justice Haight in Hampton v. Hamsher (46 Hun, 148): “ These various enact- ■ ments are a part of the system which the Legislature has from time to time devised for the purpose of assessing property and maintaining the expenses of the State, county and loca1 government, of which the management of the highways forms a pare. The system was intended to be harmonious and uniform, and we cannot believe that it was intended that farms intersected by town lines were to be assessed in one town for one purpose and in another town for another.” The statutes as construed by the decision of the trial justice are harmonious and not in conflict.
The judgment appealed from should be affirmed, with costs as in ■ an action.
All concurred.
Judgment affirmed with costs of this appeal as in an action.